Citation Nr: 0731673	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  03-27 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin rash, 
claimed as the residual of exposure to herbicides.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a mid-back injury.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
Hepatitis C.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO).

Although the February 2004 rating decision, December 2004 
Statement of the Case, and subsequent Supplemental Statements 
of the Case reflect that the RO considered the issues of 
entitlement to service connection for PTSD, residuals of mid-
back injury, and Hepatitis C on the merits, the Board is 
required to determine whether new and material evidence has 
been presented when a claim has been previously disallowed 
based upon the same factual basis.  See Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, the Board 
has listed the issues on the title page as whether new and 
material evidence has been submitted to reopen the claims for 
service connection for PTSD, residuals of mid-back injury, 
and Hepatitis C.  

The Board remanded this case in May 2005 and March 2007.  The 
March 2007 remand instructed that, per his request, the 
veteran be scheduled for a Travel Board hearing.  
Accordingly, the veteran was scheduled to appear at a Travel 
Board hearing in July 2007.  However, he failed to report for 
this hearing and provided no explanation for his failure to 
report.  His request for a Travel Board hearing, therefore, 
is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d).

It is noted that the record reflects that the veteran's 
original claims folder was damaged and had to be rebuilt.



FINDINGS OF FACT

1.  The veteran's shaving irritation, for which he was 
treated in service, constituted an acute and transitory 
condition which resolved without residual disability.  The 
veteran's current skin disorder (if any) is not related to 
his service.            

2.  Evidence received since the June 2002 rating decision 
which denied the claim for service connection for PTSD is not 
new and material and it does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for PTSD.

3.  Evidence received since the June 2002 rating decision 
which denied the claim for service connection for residuals 
of a mid-back injury is not new and material and it does not 
raise a reasonable possibility of substantiating the claim of 
entitlement to service connection for residuals of a mid-back 
injury.

4.  Evidence received since the June 2002 rating decision 
which denied the claim for service connection for Hepatitis C 
is not new and material and it does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for Hepatitis C.


CONCLUSIONS OF LAW

1.  A chronic skin disorder was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2007).

2.  New and material evidence has not been received and the 
claim to establish service connection for PTSD may not be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

3.  New and material evidence has not been received and the 
claim to establish service connection for residuals of a mid-
back injury may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

4.  New and material evidence has not been received and the 
claim to establish service connection for Hepatitis C may not 
be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acne form disease 
consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

On December 27, 2001, 38 C.F.R. § 1116 was amended to provide 
a presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam Era.  See Pub. L. No. 
107-103, 115 Stat. 976 (2001).  The veteran is consequently 
presumed to have been exposed to herbicides during his 
service in Vietnam.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the medical and lay 
evidence.  The service medical records reflect that, in 1972, 
the veteran complained of skin irritation, was treated with 
Neosporin cream and was advised to decrease shaving.  
However, these service medical records, to include the 
enlistment and separation examination reports, are negative 
for complaints of or treatment for a chronic skin disorder, 
and the veteran does not contend otherwise.  Moreover, during 
his April 2004 personal hearing before a hearing officer, the 
veteran recalled that his skin disorder was not manifested 
until about six or seven years after his active duty service 
in the Republic of Vietnam where he was sprayed with Agent 
Orange.  

Although the veteran served in Vietnam and his exposure to 
Agent Orange and other herbicides is presumed, his current 
skin disability (diagnosed on Agent Orange examination in 
June 2003 as contact dermatitis and on during VA outpatient 
treatment in August 2005 as alopecia mucosa vs. acne vs. 
other) is not among the diseases for which service connection 
is presumed under applicable criteria.  Entitlement to 
service connection for skin disability, on this basis is 
therefore denied.

The veteran is not precluded, however, from proving that his 
claimed skin disability resulted from exposure to herbicides 
in service under the provisions of 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

The claims file contains VA treatment records that show the 
veteran has a current skin disability, but these documents 
are silent as to an etiological relationship between his skin 
disability and his military service.  In addition, at the 
April 2004 RO hearing, the veteran testified that his skin 
disorder was not manifested until six or seven years after 
his Vietnam service.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, the veteran does not have the medical knowledge to 
state that a skin disorder (that he himself indicates began 
several years after service) is associated with Agent Orange 
exposure.  Simply stated, it is not a condition capable of 
lay diagnosis.  See Espiritu and Woehlaert v. Nicholson, No. 
05-2302 (U.S. Vet. App. August 24, 2007).

The veteran's original claims for service connection for 
PTSD, residuals of a mid-back injury, and Hepatitis C were 
denied by the RO in a June 2002 rating decision on the basis 
that there was no evidence to indicate that the veteran had 
been diagnosed with PTSD or that he experienced a stressful 
incident during service, a mid-back injury neither occurred 
in nor was caused by active duty service, and Hepatitis C was 
not clinically diagnosed.  

The veteran was notified of this rating decision but he did 
not appeal.  Thus, this decision is final and not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is 
"new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence of record at the time of the June 2002 rating 
decision consisted of the veteran's service and VA medical 
records.  

The service medical records are silent with respect to 
treatment for psychiatric complaints, a mid-back injury, or 
findings of Hepatitis C.  

Subsequent to service, VA medical records as well as records 
from the Social Security Administration reflect receipt of 
psychiatric treatment and evaluation for PTSD; however, there 
records do not include a diagnosis of PTSD.  Specifically, 
upon psychiatric evaluation in July 2003, the veteran 
reported his alleged stressors of images of dead bodies he 
would see and pass on the road and of "a kid he had to 
kill."  However, the recommendation was that the veteran 
does not meet the criteria for PTSD and that his diagnoses of 
alcohol abuse and depression were confirmed.  

Post-service medical records are also silent with respect to 
complaints of mid-back impairment until January 2002, when he 
reported a 10 day history of pain since twisting it.  In 
addition, a June 2002 VA outpatient treatment report notes a 
two week history of low back pain and the veteran's 
recollection that he had been experiencing such symptoms for 
10 years, years after service.  

With respect to Hepatitis C, post service medical records 
reflect that the veteran has tested positive for Hepatitis C; 
however, he has not been diagnosed with or treated for 
Hepatitis C and there is no evidence of an active disease 
process with respect to this claim or an indication of a 
connection to service.  

Evidence received since the June 2002 rating decision 
includes VA treatment records, records from the Social 
Security Administration, and the veteran's April 2004 hearing 
testimony which were not previously available for review.  
However, the Board finds that none of this evidence is new 
and material within the meaning of 38 C.F.R. § 3.156(a) 
because the claim still lacks competent evidence of a 
diagnosis of PTSD, verifiable stressful events, an inservice 
mid-back injury or residuals thereof, or an active disease 
process with respect to positive Hepatitis C test results.  

Specifically, the medical evidence refers to current 
complaints and treatment; however, it suggests no opinion as 
to any underlying pathology or etiology for such complaints 
and the disorders at issue do not appear associated with 
service.  The service and post-service medical record 
indicates psychiatric and back disorders that began many 
years after service with no connection to any event during 
service many years ago, providing, in fact, evidence against 
these claims. 

With respect to the claim for service connection for 
Hepatitis C, it is noted that the competent medical evidence 
shows that veteran has tested positive for Hepatitis C; 
however, an active disease process has not been shown and he 
has not been treated for Hepatitis C.  In this regard, it is 
not sufficient to show that the test was positive for 
Hepatitis C; service connection cannot be granted in the 
absence of medical evidence showing that he currently has 
Hepatitis C.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) (service connection requires medical evidence showing 
that the veteran has the claimed disability).

Additionally, it is noted that the competent medical evidence 
of record shows that the veteran has been diagnosed with 
degenerative disc disease of the lumbar spine.  Although the 
veteran's claim is with respect to residuals of a mid-back 
injury, it is noted that in the case of a veteran who served 
for 90 days or more during peacetime or wartime, service 
connection may be granted on a presumptive basis with 
evidence of manifestation of certain diseases or disorders, 
such as arthritis, to a compensable degree (10 percent or 
higher) within one year after discharge from active service, 
even without evidence of diagnosis thereof in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  

In the present case, inasmuch as the initial diagnoses of 
degenerative disc disease was not until many years after the 
veteran's discharge from active duty service in March 1972, 
service connection for arthritis on a presumptive basis under 
38 C.F.R. § 3.309(a) is warranted because arthritis was not 
manifest within one year of his service discharge.

The veteran's written communications and April 2004 hearing 
testimony reflect his contentions that he suffers from PTSD, 
residuals of a mid-back injury, and Hepatitis C as a result 
of his period of active duty service, contentions which are 
not "new" in the sense that he has made these claims 
before, as a layperson, without medical expertise or 
training, his statements alone are not competent evidence of 
a nexus between the claimed conditions and his service.  

Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  Simply stated, the veteran is not medically 
qualified to state that his period of active duty service 
resulted in his claimed disorders.  Accordingly, the 
veteran's claims must be denied. 

It is important for the veteran to understand that even if 
his new and material claims were reopened, the medical 
evidence, as a whole, provides strong evidence against these 
claims, failing to show a nexus between the claimed disorders 
and his period of active duty service and, in fact, providing 
evidence against such a finding.  Thus, additional medical 
records indicating ongoing complaints, findings, or 
treatment, would not, and does not, provide a basis to reopen 
his claims.  

The Board must also note the lapse of years between the 
veteran's separation from service and the first treatment for 
the claimed disorders.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

In conclusion, the Board finds that new and material evidence 
has not been received to reopen the claims for service 
connection for PTSD, residuals of a mid-back injury, and 
Hepatitis C.  38 C.F.R. § 3.156(a).  The claims are not 
reopened and the appeal is denied.  38 U.S.C.A. § 5108.

Finally, review of the claims folder reveals compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Letters dated in February 2002 and 
September 2003 and provided to the appellant prior to the 
June 2002 and February 2004 rating decisions on appeal 
satisfy the duty to notify provisions with respect to the 
claims for service connection for a skin disorder, PTSD, 
residuals of a mid-back injury, and Hepatitis C as these 
letters informed the veteran of what evidence was required to 
establish service connection and reopen his claims.  
Moreover, since the veteran's previously denied claims for 
service connection for PTSD, residuals of a mid-back injury, 
and Hepatitis C are not reopened and his claim for service 
connection for a skin disorder is denied, no disability 
rating or effective date will be assigned.  Therefore, there 
can be no possibility of prejudice to the appellant.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

With regard to Kent, the Board finds that the notice to the 
veteran in September 2003 meet the general requirements of 
the determination in Kent.       

Moreover, the Federal Circuit has held that a Statement of 
the Case or Supplemental Statement of the Case can constitute 
a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the Statement of 
the Case or Supplemental Statement of the Case.  See Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).

As the evidence establishes that the appellant has been 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, he was provided notice with 
respect to the what evidence is required to reopen his claims 
and establish service connection, his claims were 
subsequently readjudicated in a Statement of the Case, and 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless error.  See Overton v. Nicholson, 20 Vet. 
App. 427 (2006) (Reviewing the entire record and examining 
the various predecisional communications, the Court concluded 
that the evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, as the Board has done in this case.)

With respect to the duty to assist, the RO has secured the 
veteran's service and VA medical records, records in 
connection with his claim for benefits from the Social 
Security Administration and the veteran has provided written 
communication and hearing testimony with respect to his 
claims.  As there is no indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, which 
indicates that the veteran does not currently have PTSD or 
Hepatitis C and which fails to show a nexus between any 
current skin disorder or back disorder and his period of 
active duty service, warrants the conclusion that a remand 
for an examination and opinion is not necessary to decide the 
veteran's claims.  See 38 C.F.R. § 3.159 (c)(4).  As service 
and post service medical records provide no basis to grant 
these claims, and provide highly negative evidence against 
these claims, the Board finds no basis for a VA examination 
to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case.  

In this case, it is important to note that the Board has 
considered the medical evidence cited above and the decision 
in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  
However, the outcome of this claim hinges on the absence of 
competent medical evidence of current findings of PTSD and 
Hepatitis C or an indication that any current skin disorder 
or back disorder may be associated with service.  

In the absence of such evidence, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the veteran's claimed disabilities would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on his uncorroborated assertions.  

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of the claims of 
service connection for a skin disorder, PTSD, residuals of a 
mid-back injury, and Hepatitis C for an examination or to 
obtain a medical opinion under the circumstances here 
presented would be a useless act.  The duty to assist is not 
invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2).  

Moreover, it is noted that, with respect to the issues of 
PTSD, residuals of a mid-back injury, and Hepatitis C, the 
duty to provide a VA examination and opinion only applies to 
a claim to reopen a finally adjudicated decision if new and 
material evidence is presented or secured.  See 38 C.F.R. 
§ 3.159(c)(4)(C)(iii).  Inasmuch as the request to reopen the 
veteran's claims with respect to these issues have been 
denied, the duty to provide an examination and obtain an 
opinion does not apply.  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claims.

ORDER

Entitlement to service connection for a skin disorder is 
denied.

As no new and material evidence has been received, the claim 
for service connection for PTSD is not reopened, and the 
appeal is denied.

As no new and material evidence has been received, the claim 
for service connection for residuals of a mid-back injury is 
not reopened, and the appeal is denied.

As no new and material evidence has been received, the claim 
for service connection for Hepatitis C is not reopened, and 
the appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


